DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, 4, 7, 10, 11, 14, 15, and 23 are objected to because of the following informalities:  
Regarding claim 3, in lines 1-2, replace “the subscription request” with --the request--.
Regarding claim 4, in lines 1-2, replace “the subscription request” with --the request--.
Regarding claim 7, in lines 1-2, replace “the subscription request” with --the request--.
Regarding claim 10, in lines 1-2, replace “the subscription request” with --the request--.
Regarding claim 11, in lines 1-2, replace “the subscription request” with --the request--.
Regarding claim 14, in lines 1-2, replace “the subscription request” with --the request--.
Regarding claim 15, in line 4, replace “the network node” with --a network node--.
Regarding claim 23, in line 4, replace “the network node” with --a network node--.
Appropriate correction is required.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The embedded hyperlink can be found in page 3, line 21 of the specification.
Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,880,948 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims of the present application merely broaden the scope of independent claims of US Patent No. 10,880,948 B2 respectively, by eliminating the limitation of wherein the first RRC state is RRC CONNECTED and the second RRC state is RRC CONNECTED INACTIVE.
It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same as before.  In Re Karlson, 136 USPQ 184 (CCPA). Also, note Ex Parte Rainu, 168 USPQ 375 (Bd.App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 15, 22, 23, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bangolae et al (US 2016/0234877 A1).
Regarding claims 1, 8, 15, and 23, Bangolae discloses a method for use in a network node of providing a radio resource control (RRC) 5state of a user equipment (UE) to a core network node (Fig. 5), the method comprising: 

determining the UE transitioned between the first RRC state and the second RRC state (59th paragraph and Fig. 5, at operation 525, the eNB 104 may transmit an RRC connection release message to the UE 102 to indicate a transition of the UE 102 to an RRC idle mode for the RRC connection. As previously described, the transition may be indicated in response to the expiration of the inactivity timer for the UE 102 at the eNB 104); and  
10sending the notification of the transition of the UE between the first RRC state and the second RRC state to the core network node (67th paragraph, the eNB 104 may transmit one or more control messages to the MME 122 for notification of the transition of the UE 102 to the RRC idle mode).

	Regarding claims 22 and 30, Bangolae discloses modifying an operation of the core network node with respect to the UE based on the received notification (Fig. 7, blocks 740 and 755, MME performs operations after receiving update messages).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, 16, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bangolae in view of Seok (US 2008/0291883 A1).
	Regarding claims 2, 9, 16, and 24, Bangolae discloses that the MME requesting eNB to notify the RRC connection state between the UE and eNB and eNB notifying the MME of the RRC transition (Fig. th paragraph.  Herein, the ACK response is an indication that the node will perform the timing measurement notification).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to send an acknowledgment indicating the request will be fulfilled in Bangolae’s system, as suggested by Seok, to confirm the execution of the request.

Claims 3, 5-6, 10, 12-13, 17, 19-20, 25, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bangolae in view of Pelletier et al (US Patent No. 10,129,802 B2).
Regarding claims 3, 5-6, 10, 12-13, 17, 19-20, 25, and 27-28, Bangolae discloses that the MME requesting eNB to notify the RRC connection state between the UE and eNB (Fig. 5).  Bangolae does not disclose that wherein the subscription request includes a request to receive location information of the UE and/or wherein the notification includes location 25information of the UE and/or wherein the first RRC state is RRC CONNECTED and the second RRC state is RRC CONNECTED INACTIVE.  Pelletier discloses a WTRU may transition from an RRC-connected state to an RRC-Inactive state (184th paragraph).  Pelletier discloses receiving an indication from an eNB that the WTRU is an in idle, inactive or off state (235th paragraph).  Pelletier discloses that the gateway may send pings or may request periodic location update and receives UE’s location (235th paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to request and receive location along with RRC state transition in Bangolae’s system, as suggested by Pelletier, to route data effectively and correctly.

Claims 7, 14, 21, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Bangolae and Seok in view of Kim et al (US 2019/0021130 A1).
	Regarding claims 7, 14, 21, and 29, Bangolae discloses that the MME requesting eNB to notify the RRC connection state between the UE and eNB (Fig. 5).  Bangolae does not disclose that wherein the th paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use initial context setup request and response in Bangolae’s system, as suggested by Kim, to request setup configuration.

Claims 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bangolae in view of Bouilloux Lafont et al (US 2008/0320085 A1).
	Regarding claims 18 and 26, Bangolae discloses that the MME requesting eNB to notify the RRC connection state between the UE and eNB (Fig. 5).  Bangolae does not disclose that wherein the subscription request includes a periodicity for receiving the notification.  Bouilloux-Lafont discloses a request for periodic notification (125th paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to indicate periodic notification in Bangolae’s system, as suggested by Bouilloux-Lafont, to reduce repetition of transmissions of requests.

Allowable Subject Matter
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472